COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Michael Fallon, M.D. v. MD Anderson Physicians Network and
                           Michael W. Brown, as President and Chief Executive Officer of MD
                           Anderson Physicians Network

Appellate case number:     01-18-00813-CV

Trial court case number: 2017-36113

Trial court:               151st District Court of Harris County

        On August 21, 2018, the trial court ordered that Exhibits G, I, M, and N, previously filed
in camera with the trial court in connection with appellees’ Response to Plaintiff Michael Fallon,
M.D.’s Motion for Summary Judgment and Cross-Motion for Summary Judgment, be filed “in
camera and under seal” and be “permanently sealed.” On November 19, 2018, the trial court
ordered the Harris County district clerk to send Exhibits G, I, M, and N to this Court “in camera
and under seal” as a supplemental clerk’s record. On November 21, 2019, appellees requested that
the district clerk file a supplemental clerk’s record containing certain documents, including
Exhibits G, I, M, and N. In making their request, appellees noted that Exhibits G, I, M, and N “do
not appear on the docket that is publically available, but were made part of the record of the case
by the trial court.” Accordingly, appellees requested that the district clerk transmit Exhibits G, I,
M, and N, which were in the district clerk’s possession, to this Court “in camera and under seal.”
Although the district clerk filed a supplemental clerk’s record containing the requested documents
in this Court on February 15, 2019, it failed to file Exhibits G, I, M, and N “in camera and under
seal” so that they may only be viewed by this Court in connection with appellants’ appeals.
        Accordingly, we strike the supplemental clerk’s record filed in this Court on February 15,
2019.
        We direct the Harris County district clerk to file with this Court, within 7 days of the date
of this order, a supplemental clerk’s record containing the following documents.
        (1)    Defendants’ Motion to Determine that Copies of Lost or Destroyed In Camera
               Exhibits Are Accurate filed on or about August 1, 2018 (Image No. 81049042);
        (2)    Exhibit A, Affidavit of Stacianne Wilson, filed on or about August 1, 2018 (Image
               No. 81049043);
        (3)    Defendants’ Motion to Permanently Seal In Camera Summary Judgment Exhibits
               filed on or about August 1, 2018 (Image No. 81051997);
       (4)     Filing Letter filed on or about August 1, 2018 (Image No. 81049862);
       (5)     Filing Letter filed on or about August 3, 2018 (Image No. 81081778);
       (6)     Notice to the Public Regarding Motion to Seal Court Records filed on or about
               August 3, 2018 (Image No. 81081777);
       (7)     Dr. Fallon’s Response to Defendants’ Motions to Seal and to Determine that Copies
               of Lost of Destroyed in Camera Exhibits are Accurate filed on or about August 14,
               2018 (Image No. 81265451);
       (8)     Exhibit A filed on or about August 14, 2018 (Image No. 81265452);
       (9)     Exhibit B filed on or about August 14, 2018 (Image No. 81265453);
       (10)    Exhibit C filed on or about August 14, 2018 (Image No. 81265454);
       (11)    Order Substituting Copies for Lost Documents signed on or about August 21, 2018
               (Image No. 81340760);
       (12)    Order Sealing Document(s) signed on or about August 21, 2018 (Image No.
               81340801);
       (13)    Defendants’ Motion to Give the Harris County District Clerk Permission to Send
               Sealed Documents to Appellate Court filed on or about October 29, 2018 (Image
               No. 82351163);
       (14)    Dr. Fallon’s Response to Defendants’ Motion to Give the Harris County District
               Clerk Permission to Send Sealed Documents to the Appellate Court filed on or
               about November 14, 2018 (Image No. 82592393);
       (15)    Order Signed Granting Inspection of In-Camera Documents/Order Signed Granting
               Supplemental Record signed on or about November 19, 2018 (Image No.
               82652947); and
       (16)    Defendant MD Anderson Physicians Network’s Amended Request for Supplement
               to Clerk’s Record filed on or about November 21, 2018 (Image No. 82696110).
Further, we order the Harris County district clerk to file with this Court, within 7 days of the date
of this order, a separate supplemental clerk’s record that is “in camera and under seal,” in
accordance with the trial court’s aforementioned orders, containing the following documents:
       (1)     Exhibits G, I, M, and N that were filed in connection with appellees’ Response to
               Plaintiff Michael Fallon, M.D.’s Motion for Summary Judgment and Cross-Motion
               for Summary Judgment and “sealed in camera.”
See TEX. R. APP. P. 34.5(c).
       The cost of preparing these records will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.
       It is so ORDERED.


Judge’s signature:     _____/s/ Julie Countiss____
                        Acting individually       Acting for the Court


Date: __June 20, 2019___